I concur in the opinion written by Judge Riley, which awards the writ on account of the absence of a warrant at the time of the trial and sentence; but I find other errors in the proceeding, under which petitioner was deprived of his liberty, which merit attention and which, in my opinion, furnish additional grounds for the issuance of the writ.
First: I think the petitioner was sentenced in the county jail, and outside of the magisterial district in which the justice who imposed the sentence was elected, and could properly act, and that the sentence was, for that reason, void.
Second: I question the right of the police judge to arbitrarily transfer prisoners to a justice of the peace. There may be cases where this is justified, as where the offense charged is of a nature not fully cognizable in a police court. But here, petitioner was arrested by the city police officers and placed in the city jail. He was arraigned before the city police judge, who had full power to impose proper punishment for the offense alleged, that of drunkenness. For no satisfactory reason there was an arbitrary transfer to the justice of the case of the petitioner and fourteen others, all charged with the same offense. Why was this done? It may be that failure to give satisfactory answer to this question would not, in itself, justify the issuance of the writ, but, even so, I think the transfer in the instant case was wholly unwarranted and furnishes additional support for the issuance of the writ. The police judge, having taken jurisdiction of the case, should have tried and determined the same, or, if there was a confession, imposed sentence. Explanations of the necessity for the transfer are not, to my mind, satisfactory, and the proceeding, as a whole, creates doubts as to the real reason *Page 195 
for the transfer, so strong as to seriously undermine public confidence in courts of justices.
Third: I further believe that one charged with a criminal offense is entitled to an opportunity for an orderly and separate trial, which was not given petitioner when, along with many others, he was herded in the corridor of a public building and called upon to answer. Fifteen men were given sentences ranging from ten to sixty days, without any showing which would justify any discrimination, all being charged with the same offense. All this may be due process of law, but I doubt it.
I am authorized to say that Judge Lovins concurs in this note.